DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 11/16/2020 has been entered. Claim(s) 3-4 are canceled. Claim(s) 1-2 and 5-15 remain pending and have been examined below. The amendment to the claims has overcome the rejection of claims 1 and 3 under 35 U.S.C. 112(b) and the rejection of claims 1 and 3 under 35 U.S.C. 112(b) are hereby withdrawn. 
Response to Arguments
Applicant's arguments filed 11/16/2020 regarding the rejections under 35 U.S.C. 112(b) on page 1 of the remarks have been fully considered but they are not persuasive. Respectively the Office disagrees that one of ordinary skill in the art would understand what the term “about means”. The Applicant’s disclosure gives no indication or definition for the term “about” or what this means, such that one of ordinary skill in the art would not be able to understand where infringement began or where there is no infringement on the claims. As such the rejection is maintained.
Applicant’s arguments with respect to claim(s) 1-2 and 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities: In the Applicant’s disclosure, page 6, paragraph [0033], line 16, there is no mention of alpha, but where there is  (α) within a range of …” where the recitation of alpha only once will suffice to show the connection of the angle to the angle alpha shown in figure 2.
Appropriate correction is required.
Claim Interpretation
	The term “outward direction” in claims 5-7, is interpreted to be the radial outward direction, which is consistent with the Applicant’s disclosure on page 6, paragraph [0032], line 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 6-10, and 13, the term “about” in the ranges provided is unclear as to what “about” means. The term “about” is unclear on if the tolerance is +/-0.1 or +/-0.001 and so one of ordinary skill in the art would be unable to determine where infringement begins and where infringement ends. Asked another way, how much does the term “about” cover? For purposes of examination the Office will interpret the limitations to remove the term “about”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuhisa (Japanese Patent No. JP2015002667) in view of Nobuhisa (Japanese Patent No. JP2009219520), hereinafter referred to as Nobuhisa 2015 and Nobuhisa 2009, respectively.
	Regarding claim 1 (Currently Amended), Nobuhisa 2015 discloses a filament for an oral care implement comprising: the filament (Nobuhisa 2015, figure 1, item 1) having a longitudinal axis (Nobuhisa 2015, figure 1, item 1 is longitudinal and therefore has a longitudinal axis) and a substantially star-shaped cross-sectional area (Nobuhisa 2015, figure 1d, item 1, discloses an star-shaped cross-sectional area) extending in a plane substantially perpendicular to the longitudinal axis (Nobuhisa 20015, figure 1d, item 1 cross-section is perpendicular to the longitudinal axis), the star-shaped cross-sectional area having at least four projections and four channels (Nobuhisa 2015, figure 1d, item 1 has at least four projections, item 2, and four channels), the projections and channels being arranged in an alternating manner (Nobuhisa 2015, figure 1d, showing the projections, item 2 alternate with the channels), each channel having a concave curvature formed by neighboring and converging projections (Nobuhisa 2015, figure 1f, the channels are formed by the projections, item 2 on either side), the concave curvature having a radius (Nobuhisa 2015, see annotated figure 1f, the projections have a radius of curvature), and each projection being end-rounded thereby (Nobuhisa 2015, figure 2, item 2), the curvature having a diameter (Nobuhisa 2015, figure 2, item 3 is a radius, where the radius is half of a diameter, such that the projection has a diameter of curvature),  
	wherein the diameter of the curvature of the projection is within a range from 0.01 mm to 0.04 mm (Nobuhisa 2015, page 4, paragraph [0019] and figure 2, item 3, teaches the radius of the curvature of the projection is from 0.01 to 0.06 mm such that the diameter of the curvature of the projection is two time the radius being from 0.02 to 0.12mm and falling within the claimed range, where it is held in MPEP 2144.05 that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art”  a case of prima facie obviousness exists).
	Nobuhisa 2015 does not explicitly disclose a filament comprising: a substantially cross-shaped cross-sectional area, the cross-shaped cross-sectional area having four projections and four channels; 
	wherein the ratio of the diameter of the curvature of the projection to the radius of the curvature of the channel is within a range from 0.2 to 1.5; 
	wherein the radius of the curvature of the channel is within a range from 0.025 mm to 0.10 mm
	Regarding the cross-shaped cross-section and the ratio, Nobuhisa 2009 teaches a filament for an oral care implement comprising: the filament (Nobuhisa 2009, figure 1, item 1) having a longitudinal axis (Nobuhisa 2009, figure 1, item 1 is longitudinal and therefore has a longitudinal axis) and a substantially cross-shaped cross-sectional area (Nobuhisa 2009, figure 2i teaches a cross-shaped cross-section) extending in a plane substantially perpendicular to the longitudinal axis (Nobuhisa 2009, figure 1 and 2i, item 1 cross-section is perpendicular to the longitudinal axis), the cross-shaped cross-sectional area having four projections and four channels (Nobuhisa 2009, figure 2i, teaching four projections and four channels), the projections and channels being arranged in an alternating manner (Nobuhisa 2009, figure 2i, item 1 projections are alternating with the channels), each channel having a concave curvature formed by neighboring and converging projections (Nobuhisa 2009, figure 2i, item 1 showing the concave curvature is formed by the neighboring and converging projections), the concave curvature having a radius (Nobuhisa 2009, figure 2i, showing the concave curvature having a radius of curvature and figure 5, item B having a diameter of curvature, where the radius of curvature of the channel is half the diameter of curvature, item B or Bradius = B/2), and each projection being end-rounded thereby forming a curvature (Nobuhisa 2009, figure 2i, showing the projections having a radius of curvature), the curvature having a diameter (Nobuhisa 2009, figure 2i, showing the curvature having a radius, where the radius is half of a diameter, such that the projection has a diameter of curvature and shown in figure 5, item A), 
	wherein the ratio of the diameter of the curvature of the projection to the radius of the curvature of the channel is within a range from 0.2 to 1.5 (Nobuisha 2009, page 7, paragraph [0027] and figure 5, items A and B, teaches the ratio, R, of the diameter of the projection, item A, to the diameter of the curvature of the channel, item B, R = A/B, is within a range of 0.5 to 2.0, to obtain the radius of curvature of the channel, Bradius, the diameter of the curvature of the channel, item B, must be halved, Bradius = B/2. The ratio, R, of the diameter of curvature of the projection to the radius of curvature of the channel is expressed as = A/Bradius = A/[B/2] = 2* [A/B] =2*disclosed ratio = 2 * [0.5 to 2.0] = 1.0 to 4.0 and thus overlaps the claimed range and is also taught with the cross-shaped cross-section in page 4, paragraph [0015] as working with 3 to 10 projections, where it is held in MPEP 2144.05 that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art”  a case of prima facie obviousness exists).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nobuhisa 2015 with the teachings of Nobuhisa 2009 to incorporate the cross-shaped cross-section having four projections and four channels because this configuration allows for dense packing that will mesh well with each other (Nobuhisa 2009, page 4, paragraphs [0013] and [0028], summarized).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nobuhisa 2015 with the teachings of Nobuhisa 2009 to incorporate the ratio, R = A/Bradius, between the diameter of curvature of the projection to the radius of curvature of the channel because by defining the sizes of the multi-leafed shaped convex portion and the concave portion the brush hair materials (filaments) will mesh well with each other and can be transplanted at a higher density (Nobuhisa 2009, page 7, paragraph [0028], summarized).
	Regarding the radius of the curvature of the channel, by virtue of the mathematical relationship between the ratio and the diameter of the curvature of the projection, the radius of the curvature of the channel is taught and is within a range from 0.025 mm to 0.10 mm (When Nobuhisa 2015 is in combination with Nobuhisa 2009, the range of radius of curvature of the channel is obtained by the following formula, diameter of the curvature of the projection, item A divided by the ratio, R, equals the radius of the curvature of channel, item Bradius, or A/R = Bradius, showing that range of Bradius is [0.02 mm / 4.0 to 0.06 mm / 1.0] or [0.005 mm to 0.06 mm] and thus overlaps the claimed ranged and is taught, where it is held in MPEP 2144.05 that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art”  a case of prima facie obviousness exists).
	Furthermore, regarding the following ranges:
	A) “the ratio of the diameter of the curvature of the projection to the radius of curvature of the channel is within a range from 0.2 to 1.5”,
	B) “wherein the diameter of the curvature of the projection is within a range from 0.01 mm to 0.04 mm”, and 
	C) “wherein the radius of the curvature of the channel is within a range from 0.025 mm to 0.1 mm”, 
	The Applicant has not disclosed that the ratio of the diameter of the curvature of the projection to the radius of curvature of the channel solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 15, lines 26-28 is not a critical ratio since the use of the term “about” and the disclosed alternate ranges implies that it also may not be within that range. Moreover, it appears that Nobuhisa 2015 as modified would perform equally well with ratio from 1.0 to 4.0. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of the diameter of the curvature of the projection to the radius of curvature of the channel of Nobuhisa 2015 to be within a range from 0.2 to 1.5 because the ratio does not appear to provide any unexpected results.
	The Applicant has not disclosed that the diameter of the curvature of the projection is within a range from 0.01 mm to 0.04 mm solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 5, lines 32 - 33 is not a critical range since the 
	The Applicant has not disclosed that the radius of curvature of the channel within a range of 0.025 mm to 0.1 mm solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 6, lines 1-4 is not a critical range since the use of the term “may be” and the disclosure of alternate ranges implies that it also may not within that range. Moreover, it appears that Nobuhisa 2015 as modified would perform equally well with the radius of the curvature of the channel within a range .005 mm to 0.06 mm. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to use the radius of curvature of the channel of Nobuhisa 2015 as modified to be within a range of 0.025 mm to 0.1 mm because the radius of curvature of the channel does not appear to provide any unexpected results.
	Regarding claim 2 (Original), Nobuhisa 2015 as modified further discloses the filament according to claim 1, wherein the ratio of the diameter of the curvature of the projection to the radius of the curvature of the channel is from 0.3 to 1.0 (Nobuisha 2009, page 7, paragraph [0027] and figure 5, items A and B, The ratio, R, of the diameter of curvature of the projection to the radius of curvature of the channel A/Bradius = 1.0 to 4.0 and thus overlaps the claimed range).
	Furthermore, the Applicant has not disclosed that the ratio of the diameter of the curvature of the projection to the radius of curvature of the channel solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 15, lines 26-28 is not a critical ratio since the use of the term “about” and the disclosed alternate ranges implies that it also may not be within that range. Moreover, it appears that Nobuhisa 2015 as modified would perform equally well with ratio from 1.0 to 4.0. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of the diameter of the curvature of the projection to the radius of curvature of the channel of Nobuhisa 2015 as modified to be within a range from 0.3 to 1.0 because the ratio does not appear to provide any unexpected results.
	Claims 3-4 (Canceled).
	Regarding claim 5 (Original), Nobuhisa 2015 as modified further discloses the filament according to claim 1, wherein each projection tapers off in an outward direction (Nobuhisa 2015, figure 2, item 2 tapers off in the outward direction, where the term “outward” is interpreted to be radial outward per the applicant’s disclosure on page 6, paragraph [0032], line 8).
	Regarding claim 6 (Original), Nobuhisa 2015 as modified further discloses the filament according to claim 5, wherein each projection tapers off in the outward direction in an angle defined in a range from 60 to 250 (Nobuhisa 2015, page 5, paragraph [0023] where an angle of the point is 20 degrees, where the term “angle” is interpreted as any angle on the projection and may be overcome by positively reciting that the angle corresponds to the angle α disclosed in the originally filed specification (e.g. Figures 2 and 3)).
	Regarding claim 7 (Original), Nobuhisa 2015 as modified further discloses the filament according to claim 5, wherein each projection tapers off in the outward direction in an angle defined in a range from 80 to 200 (Nobuhisa 2015, page 5, paragraph [0023] where an angle of the point is 20 degrees, where the term “angle” is interpreted as any angle on the projection and may be overcome by positively reciting that the angle corresponds to the angle α disclosed in the originally filed specification (e.g. Figures 2 and 3)).
	Regarding claim 8 (Original), Nobuhisa 2015 as modified further discloses the filament according to claim 1, wherein the cross-sectional area has an outer diameter, and the outer diameter is within a range from 0.15 mm to 0.40 mm (Nobuhisa 2009, page 6, paragraph [0026] teaching the range of the outer diameter of the filament is 0.4 mm to 0.9 mm which overlaps the claimed range, where it is held in MPEP 2144.05 that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art”  a case of prima facie obviousness exists).
	Furthermore, Applicant has not disclosed that cross-sectional outer diameter within a range of 0.15 mm to 0.40 mm solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 6, lines 29-31 is not a critical range since the use of the term “may be” and the disclosure of alternate ranges implies that it also may not within that range. Moreover, it appears that Nobuhisa 2015 as modified would perform equally well with the cross-sectional outer diameter to be within a range of 0.4 mm to 0.9 mm. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have a cross-sectional outer diameter of the filament of 
	Regarding claim 9 (Original), Nobuhisa 2015 as modified further discloses the filament according to claim 1, wherein the cross-sectional area has an outer diameter, and the ratio of the outer diameter to the radius of the curvature of the channel is within a range from 2.5 to 12 (Nobuhisa 2009, page 6, paragraph [0026] teaches the outer diameter of the filament is 0.4 mm, when used as a ratio to the radius of curvature of the channel, the range of the ratio becomes 0.4 / [.06 to .005] = [6.6 to 80], which overlaps the claimed range, where it is held in MPEP 2144.05 that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art”  a case of prima facie obviousness exists).
	Applicant has not disclosed that the ratio of the cross-sectional area outer diameter to the radius of the curvature of the channel within a range from 2.5 to 12 solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 7, lines 1-3 is not a critical range since the use of the term “may be” and the disclosure of an alternate range implies that it also may not within that range. Moreover, it appears that Nobuhisa 2015 as modified would perform equally well with the ratio within the range from 6.6 to 80. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to use a ratio of the cross-sectional area outer diameter to the radius of curvature of the channel of Nobuhisa 2015 as modified to be between 2.5 and 12 because the ratio does not appear to provide any unexpected results.
	Regarding claim 10 (Previously Presented), Nobuhisa 2015 as modified further discloses The filament according to claim 9, wherein the cross-sectional area has an outer (Nobuhisa 2009, page 6, paragraph [0026] teaches the outer diameter of the filament is 0.4 mm, when used as a ratio to the radius of curvature of the channel, the range of the ratio becomes 0.4 / [.06 to .005] = [6.6 to 80], which overlaps the claimed range, where it is held in MPEP 2144.05 that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art”  a case of prima facie obviousness exists).
	Applicant has not disclosed that the ratio of the cross-sectional area outer diameter to the radius of the curvature of the channel within a range from 2.7 to 9 solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 7, lines 1-3 is not a critical range since the use of the term “may be” and the disclosure of an alternate range implies that it also may not within that range. Moreover, it appears that Nobuhisa 2015 as modified would perform equally well with the ratio within the range from 6.6 to 80. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to use a ratio of the cross-sectional area outer diameter to the radius of curvature of the channel to be between 2.7 and 9 because the ratio does not appear to provide any unexpected results.
	Regarding claim 11 (Previously Presented), Nobuhisa 2015 as modified further discloses the filament according to claim 1, wherein the filament comprises along its longitudinal axis a cylindrical portion (Nobuhisa 2009, figure 5, item 5 is a cylindrical cross-section of the filament) and a tapered portion (Nobuhisa 2009, page 4, paragraph [0015] teaches the filament is tapered), the tapered portion tapers towards a free end of the filament (Nobuhisa 2009, page 4, paragraph [0016] teaches an un-tapered end that is inserted into a head and therefore the free end must be tapered), and the cylindrical portion has a cross-sectional area (Nobuhisa 2009, figure 5, item 5 has a cross-sectional area).
	Regarding claim 12 (Original), Nobuhisa 2015 as modified further discloses a tuft for an oral care implement comprising a plurality of filaments according to claim 1 (Nobuhisa 2009, figure 3b, item 11 is a tuft comprising a plurality of filaments).
	Regarding claim 14 (Original), Nobuhisa 2015 as modified further discloses a head for an oral care implement comprising the tuft of filaments according to claim 12 (Nobuhisa 2009, figure 7c, item 12).
	Regarding claim 15 (Original), Nobuhisa 2015 as modified further discloses an oral care implement comprising the head according to claim 14 (Nobuhisa 2009, figure 7c, item 14).
	Claim 13is rejected under 35 U.S.C. 103 as being unpatentable over Nobuhisa (Japanese Patent No. JP2015002667) in view of Nobuhisa (Japanese Patent No. JP2009219520) and in further view of Stoerkel et al (U.S. Patent Application Publication No. 2015/0257520), hereinafter referred to as Nobuhisa 2015, Nobuhisa 2009, and Stoerkel, respectively.
	Regarding claim 13 (Original), Nobuhisa 2015 as modified discloses the elements of the claimed invention as stated above in claim 12, but does not explicitly disclose The tuft according to claim 12, wherein the tuft has a packing factor within a range from about 40% to about 60%.
	Stoerkel teaches a filament for an oral care implement comprising: the filament having a longitudinal axis (Stoerkel, page 1, paragraph [0029] and figure 4, item 28) and a substantially cross-shaped cross-sectional area (Stoerkel, figure 3, item 22 being the cross-section in a cross-shape) extending in a plane substantially perpendicular to the longitudinal axis (Stoerkel, page 1, paragraph [0029] and figure 3 showing item 28 is perpendicular to the cross-sectional area), the cross-shaped cross-sectional area having four projections (Stoerkel, figure 3, item 17) and four channels (Stoerkel, figure 3, item 15), that filaments with a cross-sectional area substantially in the shape of square, rectangle, or rhomboid may allow a relatively high packing factor (Stoerkel, page 3, paragraph [0041], summarized), which teaches that other cross-sectional areas not of a square, rectangle, or rhomboid (such as the cross-shaped cross-sectional area of Stoerkel in figure 3) may not have a relatively high packing factor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nobuhisa 2015 with the teachings of Stoerkel to incorporate a less than high density packing factor because in not having a high density packing factor, the filaments with a cross-shaped cross-sectional area facilitate the effects of the dentifrice may be retained/adhered in the respective grooves / open areas at the tuft’s outer lateral surface (Stoerkel, page 3, paragraph 0040, summarized).
	Applicant has not disclosed that the packing factor of the tufts within a range of 40% to 60% solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 10, lines 6-7 is not a critical range since the use of the term “may be” and the disclosure of an alternate range implies that it also may not within that range. Moreover, it appears that Nobuhisa 2015 as modified would perform equally well with a low packing factor. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to meet the packing factor of 40% to .
Conclusion
The Office may look highly favorably on claims 6 and 7, should the disclosure be amended as suggested above to indicate that the angle recited in page 6, paragraph [0033], line 16 is the angle α, and the angle recitation of claims 6 and 7 accurately reflect the angle α as shown in figure 2.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/24/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723